 



 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of August 11, 2015, between
Numerex Corp, a Pennsylvania Corporation (the “Company”), and Marc Zionts (the
“Executive”) (collectively, the “Parties”).

 

RECITALS:

 

WHEREAS, the Company desires to employ the Executive as the Chief Executive
Officer of the Company; and

 

WHEREAS, the Company and the Executive each believe it is in their respective
best interests to enter into this Agreement setting forth the mutual
understandings and agreements reached between the Company and the Executive with
respect to the Executive’s employment with the Company and certain restrictions
on the Executive’s conduct benefiting the Company during such time and
thereafter, all as set forth herein; and

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

1.           POSITION AND DUTIES.

 

A.           During the Term of this Agreement (as defined in Section 2 hereof),
the Executive shall serve as Chief Executive Officer of the Company, working on
a full-time basis from the Company’s corporate offices currently headquartered
in Atlanta, Georgia. In this capacity, the Executive shall report to the Board
of Directors of the Company and shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may be designated by the Board of
Directors from time to time.

 

B.            During the Term, the Executive shall devote all of the Executive’s
business time, energy and skill and the Executive’s best efforts to the
performance of the Executive’s duties with the Company, provided that the
foregoing shall not prevent the Executive from (i) serving on the boards of
directors of non-profit organizations, (ii) participating in charitable, civic,
educational, professional, community or industry affairs, and (iii) managing the
Executive’s passive personal investments so long as such activities in the
aggregate do not interfere or conflict with the Executive’s duties hereunder or
create a potential business or fiduciary conflict.

 

 Page 1 of 16  

 

  

2.           TERM. Subject to termination under Section 11, the term of the
Executive’s employment hereunder shall commence on September 1, 2015 (the “Start
Date”) and shall continue for a period of twelve (12) months (the “Initial
Employment Term”). At the end of the Initial Employment Term and on each
succeeding anniversary of the Start Date, the Term will be automatically
extended by an additional 12 months (each, a “Renewal Term”), unless, not less
than 60 days prior to the end of the Initial Employment Term or any Renewal
Term, the Company has given written notice to the Executive (in accordance with
Section 18) of nonrenewal. The Executive shall provide the Company with written
notice of his intent to terminate employment with the Company at least 90 days
prior to the effective date of such termination. At all times, the Executive’s
employment shall be at-will, meaning that either the Executive or the Company
may terminate the employment at any time for any reason not prohibited by law,
with or without cause, subject only to Section 12 below. Nothing in this
Agreement is intended to create a guarantee of continued employment with the
Company, and this at-will employment relationship cannot be modified except by
an express written agreement signed by the Executive and an authorized officer
of the Company.

 

3.           BASE SALARY. The Company agrees to pay the Executive a base salary
at an annual rate of $400,000, payable semi-monthly and in accordance with the
Company’s regular payroll practices (the “Base Salary”). Executive’s Base Salary
shall be reviewed no less than annually by the Compensation Committee of the
Board of Directors.

 

4.           ANNUAL PERFORMANCE BONUS. The Executive shall not be entitled to an
annual performance bonus for the fiscal year 2015. For each subsequent calendar
year, beginning with the fiscal year 2016, Executive will be eligible for an
annual performance bonus under and subject to the terms and conditions of the
Company’s annual incentive plan. Executive’s target annual bonus opportunity
will be equal to 75% of the Base Salary in effect as of January 1.

 

5.           LONG-TERM INCENTIVE OPPORTUNITY. The Executive will be eligible to
receive annual grants of long-term incentive awards under and subject to the
terms of the Company’s 2014 Stock and Incentive Plan (“2014 Plan”) or other
long-term incentive plan (including any applicable award agreement) as in effect
from time to time. The target value of the awards granted in 2016 will equal
100% of the Base Salary. Executive recognizes and acknowledges that, except as
to 2016, the award of equity compensation is not guaranteed or promised in any
way.

 

6.           SIGN-ON EQUITY AWARDS. The Executive will be granted the following
on the Start Date:

 

A.           A non-qualified stock option award under the 2014 Plan having a
Black-Scholes value on the date of grant of approximately $66,667, with the
number of shares of common stock underlying the stock option determined using
Black-Scholes assumptions in effect in the month of grant and an exercise price
equal to the closing price of a share of common stock on the date of grant.
(“Sign-On Option Award”). The Sign-On Option Award will vest as to 25% of the
shares of Common Stock underlying the award on each of the first four
anniversaries of the date of grant, subject to continued employment on each
vesting date. The Sign-On Option Award will be subject to the terms and
conditions of the 2014 Plan.

 

B.           A restricted stock unit award under the 2014 Plan, with the number
of restricted stock units subject to the award determined by dividing $66,668 by
the closing price of a share of common stock on the date of grant (the “Sign-On
RSU Award”). The Sign-On RSU Award will vest as to 1/4 of the award on each of
the first four (4) anniversaries of the date of grant, subject to continued
employment on each vesting date. The Sign-On RSU Award will be subject to the
terms and conditions of the 2014 Plan.

 

 Page 2 of 16  

 

  

C.           Shares of restricted stock having a value on the date of grant of
approximately $1,200,000, with the number of shares of common stock determined
using the closing price of a share of common stock on the date of grant.
(“Sign-On Restricted Stock Award”). The Sign-On Restricted Stock Award will vest
as to 100% of the shares of restricted stock on the fourth anniversary of the
date of grant, subject to continued employment the vesting date. The Sign-On RSU
Award will be subject to the terms and conditions of the 2014 Plan.         

 

7.           CHANGE IN CONTROL. Notwithstanding any other agreement to the
contrary, in the event of a Change in Control (as defined below), any Sign-On
Option Award, Sign-On RSU Award, Sign-On Restricted Stock Award, or any then
outstanding compensatory equity award, to the extent not fully vested by the
date on which such Change in Control occurs, will become fully vested upon such
Change in Control. “Change in Control” means the occurrence of any of the
following (i) the consummation by the Company of a sale, transfer or assignment,
in one transaction or a series of related transactions, of all or substantially
all of the assets of Company other than to one or more affiliates of Company or
one or more entities owned by stockholders of Company in substantially the same
proportions as their stock ownership in Company, (ii) any “person” (as the term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), excluding affiliates of Company and employee benefit plans of Company
and its affiliates, becomes the beneficial owner of more than 50% of the
outstanding voting stock of Company other than as the result of the direct
purchase of securities from Company, or (iii) the consummation by Company of a
merger or consolidation with or into any other entity, other than a merger or
consolidation that results in the voting securities of Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent of the combined voting power of the surviving
entity immediately after such merger or consolidation.

 

8.           RELOCATION COSTS. The Executive will be entitled to a one-time
payment for relocation costs in the total net (after tax) amount of $159,000, to
be used to cover costs associated with the sale of Executive’s residence in
Highland Park, Illinois and temporary housing in Atlanta, Georgia. In addition,
the Company will directly pay the Executive’s moving costs, up to a maximum of
$50,000, to the moving company of Executive’s choice, for costs associated with
packing and moving the household and up to four cars from Highland Park to
Atlanta.

 

9.           HEALTH INSURANCE REIMBURSEMENT. Upon presentation of appropriate
documentation, the Company will reimburse the Executive for his COBRA premiums
for the month of September 2015. In addition, upon participation in the
Company’s medical insurance plan effective October 1, 2015, and upon
presentation of appropriate documentation, the Company will reimburse the
Executive for all out-of-pocket medical insurance deductibles through December
31, 2015.

 

 Page 3 of 16  

 

  

10.         EMPLOYEE BENEFITS.

 

A.           BENEFIT PLANS. The Executive shall be entitled to participate in
all benefit plans (excluding severance plans, if any) generally available to
other senior executives of the Company on the same basis and to the same extent
as other senior executives.

 

B.           VACATION. The Executive shall be entitled to paid vacation on the
same basis generally available to other senior executives of the Company, which
Executive shall take during such times as shall be consistent with Executive’s
responsibilities.

 

C.           BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of
appropriate documentation, the Executive shall be reimbursed in accordance with
the Company’s expense reimbursement policy, for all reasonable business and
entertainment expenses incurred in connection with the performance of the
Executive’s duties hereunder and the Company’s policies with regard thereto. It
is understood and agreed that Executive shall be entitled to fly and be
reimbursed for business class airfare on all international airline travel.

 

D.           DIRECTOR AND OFFICER LIABILITY INSURANCE. The Executive shall be
covered by the Company’s director and officer liability insurance on the same
basis as the other directors and executive officers of the Company.

 

11.         TERMINATION. The Executive’s employment and the Term shall terminate
on the first of the following to occur:

 

A.           EXPIRATION. Automatically upon the expiration of the Term.

 

B.           DISABILITY. Upon ten (10) days’ prior written notice by the Company
to the Executive of termination due to Disability. For purposes of this
Agreement, “Disability” shall be defined as the inability of the Executive to
have performed the Executive’s material duties hereunder due to a physical or
mental injury, infirmity or incapacity for a period of ninety (90) days (whether
or not consecutive) in any 365-day period.

 

C.           DEATH. Automatically on the date of death of the Executive.

 

D.           CAUSE. Immediately upon written notice by the Company to the
Executive of a termination for Cause. “Cause” shall mean:

 

1.          the Executive’s failure to participate in and satisfactorily pass
any periodic and random tests for the use of illegal drugs during the
Executive’s employment;

 

2.          the Executive’s willful misconduct or gross negligence in the
performance of the Executive’s duties to the Company that has or could
reasonably be expected to have an adverse effect on the Company, as determined
by the Company’s Board of Directors in its sole discretion;

 

 Page 4 of 16  

 

  

3.          the Executive’s willful failure to perform the Executive’s duties to
the Company or to follow the lawful directives of the Company’s Board of
Directors, as determined in its sole discretion (other than as a result of death
or a physical or mental incapacity), unless such events are capable of being
fully corrected and are fully corrected in all material respects by the
Executive within thirty (30) days following written notification by the Company
to the Executive that the Company intends to terminate the Executive’s
employment hereunder;

 

4.           indictment for, conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude;

 

5.           the Executive’s performance of any act of theft, fraud, malfeasance
or dishonesty beyond a de minimis threshold in connection with the performance
of the Executive’s duties to the Company; or

 

6.          a material breach of this Agreement or a material violation of the
Company’s policies as in effect from time to time.

 

E.           WITHOUT CAUSE. Upon thirty (30) days’ prior written notice by the
Company to the Executive of an involuntary termination without Cause (other than
for death or Disability).

 

F.           GOOD REASON. Upon written notice by the Executive to the Company of
a termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Executive to the
Company that the Executive intends to terminate the Executive’s employment
hereunder for one of the reasons set forth below:

 

1.          material diminution in the Executive’s Base Salary;

 

2.          relocation of the Executive’s assigned workplace to a location more
than 50 miles away from the Company’s current headquarters in Atlanta, Georgia;

 

3.          material diminution in the Executive’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law); or

 

4.          a material breach of this Agreement.

 

The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within thirty (30) days
after the first occurrence of such circumstances. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Executive.

 

G.           WITHOUT GOOD REASON. Upon ninety (90) days’ prior written notice by
the Executive to the Company of the Executive’s voluntary termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date).

 

 Page 5 of 16  

 

  

12.         CONSEQUENCES OF TERMINATION.

 

A.           TERMINATION FOR CAUSE OR WITHOUT GOOD REASON; DEATH OR DISABILITY;
EXPIRATION OF TERM. In the event that the Executive’s employment and the Term
ends on account of the Executive’s termination for Cause, the Executive’s
resignation without Good Reason, the Executive’s Death or Disability, or upon
the expiration of the Term, the Executive shall be entitled to the following
(with the amounts due under Sections 12(A)(1) through 12(A)(3) hereof to be paid
on the first regular payroll date following termination of employment):

 

1.          any unpaid Base Salary through the date of termination;

 

2.          reimbursement for any unreimbursed business expenses incurred
through the date of termination;

 

3.          any accrued but unused vacation time in accordance with Company
policy; and

 

4.          all other payments, benefits or fringe benefits to which the
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant
(collectively, Sections 12(A)(1) through 12(A)(4) hereof shall be hereafter
referred to as the “Accrued Benefits”).

 

B.           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s
employment with the Company is terminated by the Company other than for Cause or
by the Executive for Good Reason, the Company shall pay or provide the Executive
with the following, subject to the provisions of Section 27 hereof:

 

1.          the Accrued Benefits;

 

2.          Severance Pay equivalent to the Base Salary for a period of twelve
(12) months, payable in equal installments in accordance with the Company’s
regular payroll practices;

 

3.          If the Executive has been employed by the Company for more than
twelve (12) months at the time of termination, Executive will also be entitled
to a lump sum payment equal to the Executive’s target annual bonus opportunity
for the calendar year in which employment is terminated; and

 

4.          Payments and benefits provided in this Section 12(B) shall be in
lieu of any termination or severance payments or benefits for which the
Executive may be eligible under any of the plans, policies or programs of the
Company or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation.

 

 Page 6 of 16  

 

  

C.           OTHER OBLIGATIONS. Upon any termination of the Executive’s
employment with the Company, the Executive shall promptly resign from the board
of directors of the Company (if applicable) and any other position as an
officer, director or fiduciary of the Company or any Company affiliate.

 

13.         RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Executive delivers to the Company and does
not revoke a general release of claims in favor of the Company in form and
substance reasonably satisfactory to the Company. Such release shall be executed
and delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following termination. The Executive shall not be required to mitigate
the amounts of any payment or other benefit under this Agreement, whether by
seeking employment or otherwise, nor shall any compensation earned by Executive
as a result of employment reduce any amounts payable under this Agreement
subject to the Executive’s restrictive covenants set forth in Section 14.

 

14.         RESTRICTIVE COVENANTS.

 

The Executive agrees that the safeguards, restrictions and protections set forth
in this Section 14 were a material inducement to the Company to enter into this
Employment Agreement. In addition, the Executive agrees that, during the Term,
the Executive will serve in the role of Chief Executive Officer, and as such,
will be a major strategist concerning the Company’s present and future business
strategies and will generate and be intimately involved with detailed strategic
planning information, evaluation of client and business opportunities, trade
secrets, critical proprietary information, and procedures and information
regarding the acquisition and maintenance of past, present, and future clients.
By virtue of such service, the Executive will develop in-depth knowledge of the
financial, pricing, marketing and strategic data of the Company. Moreover, as a
result of the special and extraordinary nature of Executive’s role, the
Executive’s responsibilities and knowledge, and the confidence placed in the
Executive by the Company, the Executive will be a primary contact for the
Company with customers, clients, suppliers, business affiliates, and other
entities that do business with the Company. The Executive will have possession
and knowledge of, and access to, uniquely valuable and confidential information
which the Company must protect to preserve and protect their clients, property,
economic advantage, relationships, and valuable good will. Any activities by the
Executive contrary to the restrictions contained in this Section 14 would,
because of the Executive’s extraordinary responsibilities, unfairly aid any
competitor of the Company to the material detriment of the Company and
constitute unfair competition. Accordingly, the Company and the Executive agree
that the safeguards, restrictions, and protections set forth in this Section 14
are reasonable and appropriate.

 

 Page 7 of 16  

 

  

A.           CONFIDENTIALITY. The Executive agrees that the Executive shall not,
directly or indirectly, use, make available, sell, disclose or otherwise
communicate to any person, other than in the course of the Executive’s assigned
duties and for the benefit of the Company, either during the period of the
Executive’s employment or at any time thereafter, any business and technical
information or trade secrets, nonpublic, proprietary or confidential
information, knowledge or data relating to Company which shall have been
obtained by the Executive during the Executive’s employment by the Company. The
foregoing shall not apply to information that (A) was known to the public prior
to its disclosure to the Executive; (B) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (C) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information). The terms
and conditions of this Agreement shall remain strictly confidential, and the
Executive hereby agrees not to disclose the terms and conditions hereof to any
person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on the Executive’s conduct imposed by
the provisions of this Section 14. Notwithstanding the above, nothing herein
shall prevent the Executive from reporting possible violations of federal or
state law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation. The Executive does not need the prior authorization of
the Company to make any such reports or disclosures and is not required to
notify the Company that he has made such reports or disclosures.

 

B.           NONCOMPETITION. The Executive acknowledges that the Company is
engaged in the business of providing machine-to-machine business services,
technology, and products used in the development and support of Internet of
Things solutions for the enterprise and government markets worldwide (the
“Company Business”), the Executive performs services of a unique nature for the
Company that are irreplaceable, and that the Executive’s performance of such
services to a competing business will result in irreparable harm to the Company.
Accordingly, during the Executive’s employment hereunder and for a twelve (12)
months period following the termination of Executive’s employment for any reason
(the “Restricted Period”), the Executive agrees that the Executive will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, Company or other
entity, in whatever form, engaged in any business activities that are the same
or similar to or in competition with any aspect of the Company Business as of
the date of termination (or any business that the Company has planned, on or
prior to such date, to be engaged in on or after such date) in any geographic
market in which the Company conducts any aspect of the Company Business.
Notwithstanding the foregoing, nothing herein shall prohibit the Executive from
being a passive owner of not more than one percent (1%) of the equity securities
of a publicly traded Company engaged in a business that is in competition with
the Company, so long as the Executive has no active participation in the
business of such Company. In addition, the provisions of Section 9(B) shall not
be violated by the Executive commencing employment with a subsidiary, division
or unit of any entity that engages in a business in competition with the Company
so long as the Executive and such subsidiary, division or unit does not engage
in a business or in business activities in competition with the Company.

 

 Page 8 of 16  

 

  

C.           NONSOLICITATION; NONINTERFERENCE.

 

1.          During the Executive’s employment with the Company and during the
Restricted Period, the Executive agrees that the Executive shall not, except in
the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, Company or other entity:
(a) solicit, aid or induce any customer of the Company to purchase goods or
services then sold by the Company from another person, firm, Company or other
entity; (b) solicit, aid or induce any customer of the Company to reduce or
eliminate its or their purchases from or business with the Company; (c) solicit,
aid or induce any vendor or subcontractor of the Company to reduce or eliminate
its or their sales to or business with the Company; or (d) assist or aid any
other persons or entity in identifying, soliciting, or influencing any such
customer, vendor or subcontractor.

 

2.          During the Executive’s employment with the Company and during the
Restricted Period, the Executive agrees that the Executive shall not, except in
the furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, Company or other entity,
solicit, aid or induce any employee, representative or agent of the Company to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, Company or other entity unaffiliated
with the Company or hire or retain any such employee, representative or agent,
or take any action to materially assist or aid any other person, firm, Company
or other entity in identifying, hiring or soliciting any such employee,
representative or agent. An employee, representative or agent shall be deemed
covered by this Section 14(C)(2) while so employed or retained and for a period
of six (6) months thereafter.

 

D.           NONDISPARAGMENT. During and after the Term of this Agreement, the
Executive agrees not to make negative comments or otherwise disparage the
Company or its officers, directors, employees, shareholders, agents or products,
in any manner likely to be harmful to them or their business, business
reputation or personal reputation other than while employed by the Company, in
the good faith performance of the Executive’s duties to the Company. The
foregoing shall not be violated by truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings).

 

E.           INVENTIONS.

 

1.          The Executive acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products or developments
(“Inventions”), whether patentable or unpatentable, (A) that relate to the
Executive’s work with the Company, made or conceived by the Executive, solely or
jointly with others, during the Term, or (B) suggested by any work that the
Executive performs in connection with the Company, either while performing the
Executive’s duties with the Company or on the Executive’s own time during the
Term or the two years subsequent to the termination of this Agreement, but only
insofar as the Inventions are related to the Executive’s work as an employee or
other service provider to the Company, shall belong exclusively to the Company
(or its designee), whether or not patent applications are filed thereon. The
Executive will keep full and complete written records (the “Records”), in the
manner prescribed by the Company, of all Inventions, and will promptly disclose
all Inventions completely and in writing to the Company. The Records shall be
the sole and exclusive property of the Company, and the Executive will surrender
them upon the termination of the Term, or upon the Company’s request. The
Executive will assign to the Company the Inventions and all patents that may
issue thereon in any and all countries, whether during the Term or the two years
subsequent to the termination of this Agreement, together with the right to
file, in the Executive’s name or in the name of the Company (or its designee),
applications for patents and equivalent rights (the “Applications”). The
Executive will, at any time during and subsequent to the Term, make such
applications, sign such papers, take all rightful oaths, and perform all acts as
may be requested from time to time by the Company with respect to the
Inventions. The Executive will also execute assignments to the Company (or its
designee) of the Applications, and give the Company and its attorneys all
reasonable assistance (including the giving of testimony) to obtain the
Inventions for its benefit, all without additional compensation to the Executive
from the Company, but entirely at the Company’s expense.

 

 Page 9 of 16  

 

  

2.          In addition, the Inventions will be deemed Work for Hire, as such
term is defined under the copyright laws of the United States, on behalf of the
Company and the Executive agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to the Executive. If the Inventions, or any portion thereof,
are deemed not to be Work for Hire, the Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Executive’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. The Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to the Executive’s benefit by virtue of the Executive
being an employee of or other service provider to the Company.

 

F.           RETURN OF COMPANY PROPERTY. On the date of the Executive’s
termination of employment with the Company for any reason (or at any time prior
thereto at the Company’s request), the Executive shall return all property
belonging to the Company (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Executive
may retain the Executive’s rolodex and similar address books provided that such
items only include contact information.

 

G.           REFORMATION. If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 14 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the laws of that state.

 

H.           SURVIVAL OF PROVISIONS. The obligations contained in Sections 14
and 15 hereof shall survive the termination or expiration of the Term and the
Executive’s employment with the Company and shall be fully enforceable
thereafter.

 

 Page 10 of 16  

 

  

15.         COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and following the termination of the Executive’s employment, the
Executive will respond and provide information with regard to matters in which
the Executive has knowledge as a result of the Executive’s employment with the
Company, and will provide reasonable assistance to the Company and its
representatives in defense of any claims that may be made against the Company,
and will assist the Company in the prosecution of any claims that may be made by
the Company, to the extent that such claims may relate to the period of the
Executive’s employment with the Company. The Executive agrees to promptly inform
the Company if the Executive becomes aware of any lawsuits involving such claims
that may be filed or threatened against the Company. The Executive also agrees
to promptly inform the Company (to the extent that the Executive is legally
permitted to do so) if the Executive is asked to assist in any investigation of
the Company (or its actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company with respect to such
investigation, and shall not do so unless legally required.

 

16.         EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Section 14 or Section 15 hereof would be inadequate
and, in recognition of this fact, the Executive agrees that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to obtain equitable relief
in the form of specific performance, a temporary restraining order, a temporary
or permanent injunction or any other equitable remedy which may then be
available. In the event of a judicial or arbitral finding that the Executive
violated Section 14 or Section 15 hereof, in addition to all other remedies, any
severance or other benefits being paid to the Executive pursuant to this
Agreement or otherwise shall immediately cease, any severance or benefits
previously paid to the Executive (other than $1,000) shall be immediately repaid
to the Company, and the Company shall be entitled to recover all reasonable
attorneys’ fees and expenses incurred in connection with enforcing its rights
under this Agreement.

 

17.         NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 17 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. The Company may assign this Agreement to any
affiliate or to any successor to all or substantially all of the business and/or
assets of the Company, or to any entity controlling, controlled by, or under
common control with the Company or to a purchaser of same, provided that the
Company shall require such affiliate and/or successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall be interpreted to include the
Company and any successor to its business and/or assets, or any affiliate, which
assumes and agrees to perform the duties and obligations of the Company under
this Agreement by operation of law or otherwise.

 

18.         NOTICE. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

 Page 11 of 16  

 

  

If to the Executive:

 

At the address (or to the facsimile number) shown
on the records of the Company

 

If to the Company:

 

Numerex Corp

Attention: Chairman of Compensation Committee

3330 Cumberland Blvd. SE

Suite 700

Atlanta, GA 30339

 

with copies to:

 

Andrew J. Ryan

The Ryan Law Group LLP

14 E 4th Street

Suite 406

New York, NY 10012

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

19.         SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

 

20.         SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

21.         COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

 Page 12 of 16  

 

  

22.         ARBITRATION. Any dispute or controversy arising under or in
connection with this Agreement or the Executive’s employment with the Company,
other than injunctive relief under Section 16 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in Atlanta,
Georgia (applying Georgia law) in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association then
in effect. The decision of the arbitrator will be final and binding upon the
parties hereto. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The Parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome, each party shall pay all of its
own costs and expenses, including, without limitation, its own legal fees,
expert witness fees, and expenses (including the arbitrator’s fees).

 

23.         MISCELLANEOUS. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and by an officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. This Agreement together with all exhibits hereto sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all prior agreements or understandings between the
Executive and the Company with respect to the subject matter hereof, except as
otherwise set forth herein. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

 

24.         GOVERNING LAW. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Georgia without regard to the choice of law principles thereof.

 

25.         REPRESENTATIONS. The Executive represents and warrants to the
Company that (a) the Executive has the legal right to enter into this Agreement
and to perform all of the obligations on the Executive’s part to be performed
hereunder in accordance with its terms, and (b) the Executive is not a party to
any agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or performing all of the Executive’s duties and obligations
hereunder.

 

26.         TAX WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

27.         CODE SECTION 409A COMPLIANCE.

 

A.           The intent of the parties is that payments and benefits under this
Agreement comply with, or be exempt from, Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or any damages for failing to
comply with Code Section 409A.

 

 Page 13 of 16  

 

  

B.           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “non-qualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment that is considered
non-qualified deferred compensation under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed to
the Executive in a lump sum and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

C.           With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

 

D.           For purposes of Code Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation. In no event shall the timing of Executive’s execution of the
general release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
general release could be made in more than one taxable year, payment shall be
made in the later taxable year.

 

E.           Any payment pursuant to Section 12(A) shall be made on or before
the first March 15 to follow the calendar year in which the payment is no longer
subject to a “substantial risk of forfeiture” within the meaning of that term
under Code Section 409A to the extent required for compliance with Code Section
409A.

 

 Page 14 of 16  

 

  

28.         Golden Parachute Limit. Notwithstanding any other provision of this
Agreement, in the event that any portion of a severance payment or any other
payment or benefit received or to be received by Executive (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement)
(collectively, the "Total Benefits") would be subject to the excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), the Total Benefits shall be
reduced to the extent necessary so that no portion of the Total Benefits is
subject to the Excise Tax; provided, however, that no such reduction in the
Total Benefits shall be made if by not making such reduction, the Retained
Amount (as hereinafter defined) would be more than 5% greater than the Retained
Amount if the Total Benefits are so reduced. All determinations required to be
made under this Section 28 shall be made by tax counsel selected by the Company
and reasonably acceptable to Executive (“Tax Counsel”), which determinations
shall be conclusive and binding on Executive and the Company absent manifest
error. All fees and expenses of Tax Counsel shall be borne solely by the
Company. In the event any such reduction is required, the Total Benefits shall
be reduced in the following order: (i) the severance payment, (ii) any other
portion of the Total Benefits that are not subject to Section 409A of the Code
(other than Total Benefits resulting from any accelerated vesting of equity and
other compensation awards), (iii) Total Benefits that are subject to Section
409A of the Code (on a proportionate basis), and (iv) Total Benefits that are
not subject to Section 409A and arise from any accelerated vesting of equity and
other compensation awards. The parties hereto hereby elect to use the applicable
federal rate that is in effect on the date this Agreement is entered into for
purposes of determining the present value of any payments provided for hereunder
for purposes of Section 280G of the Code. “Retained Amount” shall mean the
present value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of the Total Benefits net of all federal, state and
local taxes imposed on you with respect thereto.

 

29.         ADVICE OF COUNSEL. Both Parties acknowledge that they have had the
opportunity to seek and obtain the advice of counsel before entering into this
Agreement and have done so to the extent desired, and have fully read the
Agreement and understand the meaning and import of all of its terms and
conditions.

 

 Page 15 of 16  

 

  

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

  NUMEREX CORP.       By: /s/ Tony G. Holcombe       Name: Tony G. Holcombe    
  Title: Member of Board of Directors and Chairperson of Compensation Committee
      EXECUTIVE       /s/ Marc Zionts   Marc Zionts

 

 Page 16 of 16  

 